Dear Mr. Rasch:
As general counsel for the Louisiana State Board of Embalmers and Funeral Directors, you have requested an opinion from our office concerning the propriety of the Board participating in a disciplinary database program with the International Conference of Funeral Service Examining Boards. You advise that the Board has been a member of the International Conference of Funeral Service Examining Boards and makes use of the organization's examination packages to comply with its duties and obligation to test various applicants for licensure.
The Louisiana State Board of Embalmers and Funeral Directors is a licensing and regulatory agency having its powers conferred under the provisions of La. R.S. 37:831, et seq. The Board has the power to refuse to grant or renew licenses, as well as revoke or suspend such licenses. (La. R.S. 37:846). The Board has been given the power to enjoin persons or establishments from practicing the science of embalming or conducting the business of funeral directing or operating a funeral establishment (La. R.S.37:849), as well as having the power to provide penalties for such violations. Further, under the provisions of La. R.S.37:840, "the board shall have all the powers necessary for administering and enforcing the provisions of this Chapter. . .".
It is the opinion of this office that the Louisiana State Board of Embalmers and Funeral Directors has within its power and duties the right to make disciplinary information available to the International Conference of Funeral Service Examining Boards for placement in a nationwide database which would be available to other member regulatory agencies. It should be understood that prior to providing the information the disciplinary action of the Board be final and non-appealable and that the Board share only such information in which the person does not have an expectation of privacy.
I believe the above has sufficiently answered your concerns. Should you have any questions please do not hesitate to contact our office.
Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: CHARLES H. BRAUD, JR. Assistant Attorney General